          Case 1:19-cv-00447-DAD-EPG Document 31 Filed 09/18/20 Page 1 of 1


 1

 2

 3
                               IN UNITED STATES DISTRICT COURT
 4
                               EASTERN DISTRICT OF CALIFORNIA
 5
     MARK ANTHONY PARRA, an individual,                   CASE NO. 1:19-CV-00447-DAD-EPG
 6   on behalf of himself and others similarly
     situated                                             ORDER RE STIPULATION TO EXTEND
 7                                                        DEADLINE TO TAKE PLAINTIFF’S
                        PLAINTIFF,                        DEPOSITION
 8
           v.                                             (ECF No. 30)
 9
     TRINITY SERVICES GROUP, INC.; and
10   DOES 1 thru 50, inclusive,
11                      DEFENDANTS.
12

13        Pursuant to the stipulation of the parties (ECF No. 30) and finding good cause exists, IT IS

14   ORDERED:

15        1. Defendant is granted an extension of time, to October 19, 2020, to take Plaintiff’s

16              deposition;

17        2. The scheduling conference order (ECF No. 9) as previously modified (ECF Nos. 12,

18              16, 22) is further modified as follows:

19         Event                                          Current Deadline     New Deadline
           Non-Expert Discovery Cutoff                    September 21, 2020   October 19, 2020
20         Expert Disclosure Deadline                     October 12, 2020     November 23, 2020
           Rebuttal Expert Disclosure                     November 16, 2020    December 23, 2020
21         Expert Discovery Deadline                      December 14, 2020    January 22, 2021
22         Motion for Class Certification Deadline        January 4, 2021      February 19, 2021

23

24   IT IS SO ORDERED.

25
       Dated:     September 17, 2020                            /s/
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28

                                                     1
        ORDER RE STIPULATION TO EXTEND DEADLINE TO TAKE PLAINTIFF’S DEPOSITION
